DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (US 7, 084,500 B2). 

 	Pertaining to claim 1, Swanson et al. discloses A method of forming a device comprising: providing a printed circuit board (PCB) (where die 12 is coupled to a printed circuit board) having a land surface (land surface of the circuit board, see figs. 1-4); providing a package comprising a die (12) coupled to a package substrate (24), the package substrate (24) having a mounting surface (where bump 16 is disposed and a die side surface opposite the mounting surface); and electrically joining the mounting surface of the package to the land surface of the PCB (see fig. 1) with a first plurality of solder balls (16, 18 and 22, see figs. 1-4) having a first average diameter (16) and a second plurality of solder balls having a second average diameter (18), wherein the first average diameter is larger than the second average diameter (see col. 4, lines 56-57).  

 	Pertaining to claim 2, Swanson et al. discloses wherein the first average diameter is at least 10% greater than the second average diameter (see col. 4, lines 56-57).  

 	Pertaining to claim 4, Swanson et al. discloses wherein the mounting surface of the package substrate (24) is rectangular having four corner areas (see fig. 1) and wherein the first plurality of solder balls (16. 18 and 22) are disposed within the corner areas (see fig. 1). 
 
 	Pertaining to claim 5, Swanson et al. discloses wherein the mounting surface of the package substrate (24) is rectangular (see fig. 1) having a periphery and wherein the first plurality of solder balls (16) are disposed within the periphery (see fig. 1).

 	Pertaining to claim 6, Swanson et al. discloses wherein the die (12) has a die area (see fig. 1), wherein the mounting surface of the die package has a die shadow area aligned with the die area, and wherein the first plurality of solder balls (16, 18 and 22) are disposed within the die shadow area (see figs. 1-6 and column 4, lines 30-34).
  
 	Pertaining to claim 7, Swanson et al. discloses A method of forming a semiconductor device (10) comprising: providing a printed circuit board (PCB) (where die 12 is coupled) having a land surface (see fig. 1) ; providing a package comprising a die (12) coupled to a package substrate (24), the package substrate (24) having a mounting surface (where bump 16 is disposed and die side surface opposite the mounting surface), wherein at least one recess (where the plurality of recessed holes) is formed in at least one of the land surface or the mounting surface; and electrically joining the mounting surface of the package to the land surface of the PCB with a first plurality of solder balls having a first average diameter (see col. 4, lines 56-57) and a second plurality of solder balls having a second average diameter wherein the first average diameter is larger than the second average diameter (see col. 4, lines 56-57) and wherein the first plurality of solder balls (16, 18 and 22) are disposed in the recess (where the plurality of recessed holes) .  

 	Pertaining to claim 8, Swanson et al. discloses wherein the recess (where the plurality of recessed holes) is formed in the land surface of the PCB (where die 12 is coupled to a printed circuit board).  

 	Pertaining to claim 9, Swanson et al. discloses wherein the recess (where the plurality of recessed holes) is formed in the mounting surface of the package (24) substrate.  

 	Pertaining to claim 10, Swanson et al. discloses wherein the recess (where component 12 is disposed) is formed in the land surface of the PCB (24) and a second recess (where the intermediate component disposed, see column 3, lines 51-54) is formed in the mounting surface of the package substrate (24) and wherein the first plurality of solder balls (16, 18) are disposed within the recess formed in the land surface of the PCB (24) and disposed within the second recess (where the intermediate component disposed, see column 3, lines 51-54) formed in the mounting surface of the package substrate (24).  

 	Pertaining to claim 11, Swanson et al. discloses further comprising wherein the first average diameter is at least 10% larger than the second average diameter (see col. 4, lines 56-57).  

Allowable Subject Matter
Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the specific limitations of " wherein at least one of the first plurality of solder balls carry input/output CMOS between the PCB and the package," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. 

4. 	 Claims 12-21 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: a first plurality of solder balls having a first average diameter electrically joining the mounting surface of the package to the land surface of the PCB within the high stress region, and a second plurality of solder balls having a second average diameter electrically joining the mounting surface of the package of the land surface of the PCB outside of the high stress region, wherein the first average diameter is at least 10% greater than the second average diameter.  

Response to Arguments
5.         Applicant's arguments filed on 03/09/2022 have been fully considered but they are not persuasive.           A) Regarding, Applicant's argument that Swanson 12 is not a package substate.
          This argument is not persuasive, because Swnson clear shows a package substrate is 24. A die (12) coupled/connect to package substrate (24).  Furthermore, nothing has been changed in the claim language, the Examiner has used the same prior art as best the examiner is able to ascertain the claimed invention (see also rejection used in the office action). 

           B) Regarding, Applicant's argument that Swnson does not disclose a method of forming device including providing a package comprising a die coupled to a package substrate.
        This argument is not persuasive, because Applicant’s attention respectfully directed to column 3-6, lines In addition, one can use the Specification to understand the limitation used in the claim, but specification limitation cannot be introduced into the claim. Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art.  In re Sporck. 55 CCPA 743, 386 F .2d 924, 155 USPQ 687 (1968).  Therefore, Swnson meet the Applicant claim limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hitoshi et al. JP 2004147221 and JP 4094074 B2.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848